DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/20 has been entered.

Response to Arguments
Applicant's arguments filed 10/15/20 have been fully considered but they are not persuasive.
On pages 6-9 Applicant argues amendments overcome outstanding rejections.
The Examiner respectfully agrees, but notes that upon further search, claims are rejected as below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is indefinite for claiming the one or more parameters comprise one or more of: (1) a location, (2) an angle, and (3) moving the end effector is based on the location and angle. It is unclear how the third option is actually one of the alternative parameters. It is possible it is based only on either the location or angle, and the third alternative isn’t actually one of the parameters but is a separate and distinct part of the claim, but this is not how it is worded. Clarification is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 39-49 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Suarez et al. (US 20110082462 A1), hereinafter known as Suarez in view of Pedicini (US 20130161050 A1), further in view of Steinberg et al. (US 20020107573 A1), hereinafter known as Steinberg, and further in view of Bozung et al. (US 20130060278 A1), hereinafter known as Bozung.
Regarding claim 39, Suarez discloses a method of knee replacement ([0003], [0006]; the Examiner notes that while the disclosure of Suarez focuses knee as well as a hip. Alternatively the person of ordinary skill in the art at the time the invention was made would have found it obvious to perform a knee replacement as opposed to the hip replacement of Suarez since the basic, non-anatomy specific steps of orthopedic replacement are understood to be obvious to replace any commonly replaced joint of a person, such as a knee. See MPEP 2143(I)(D)) using an implant positioning device (Figure 3b item 30; [0053]) having a positioning arm (Figure 3b item 34; [0053]) and an end effector coupled thereto (Figure 3b item 40 ([0053])), the method comprising:
accessing, using a processor, a surgical plan for positioning an implant in a target knee ([0079], [0089]);
tracking, using the processor, a target knee position ([0089]) using at least one of a tibia tracking device and a femur tracking device ([0055] locations of the patient’s anatomy is tracked; [0080] femur tracking device);
tracking, using the processor, an end effector position of the end effector ([0055] the location of the end effector (tool) is tracked),
and implanting, using the end effector, the implant into the target knee ([0007]) comprising:;
generating, using the processor, a control signal based on tracking the target knee position and end effector position ([0092]), and the surgical plan ([0092]), and
moving, the end effector based on the control signal ([0092]) to implant the implant at a desired position based on the surgical plan ([0092]),
but is silent with regards to there being a plurality of actuators for moving the end effector,
the actuator moving the end effector based on the control signal which causes an impaction motion on either the bone or patient to implant the implant at the desired position of the surgical plan, and 
the implant positioning device allows an operator to manually override the control signal.
However, regarding claim 39, Pedicini teaches an implant positioning apparatus which includes an actuator (Figure 1 item 8) configured to move the end effector ([0002] end effector) based on a control signal to allow for positioning of the implant ([0010], [0016], [0052]), the end effector moves to create an impaction motion configured to cause the end effector to impact at least one of a patient bone or the implant ([0009]).
 Suarez and Pedicini are involved in the same field of endeavor, namely orthopedic implant positioning apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Suarez by having the tool be capable of delivering the impact (as opposed to the 
Further, regarding claim 39 Steinberg teaches a method of computerized orthopedic surgery which utilizes a plurality of actuators ([0807]-[0809]).  Suarez and Steinberg are involved in the same field of endeavor, namely methods of computerized orthopedic surgery. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suarez by including more than one actuator such as is taught by Steinberg in order to allow the actuator to perform more than one force on the implant/bone of the patient.  
Further, regarding claim 39 Bozung teaches a method of computer assisted surgery in which the surgical instrument includes a manual override ([0309]). Suarez and Bozung are involved in the same field of endeavor, namely methods of computer assisted surgery. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Suarez by having a manual override for the control signal, such as is taught by Bozung, in order to allow the user more control over the program, and if deemed necessary, stop the computer program based on their expertise. 
Regarding claim 40, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 39 substantially as is claimed,

Regarding claim 41, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 40 substantially as is claimed,
wherein Suarez further discloses the parameter includes impact of the implant component ([0092]), 
and Pedicini further teaches parameters for controlling the implant positioning devices includes impact force and frequency ([0016], [0019]). 
Regarding claim 42, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 40 substantially as is claimed,
wherein Pedicini further teaches a method of knee surgery ([0009]) which includes determining the distance of a surgical tool (“extension parameter”) and the end effector is further based on the extension parameter ([0052] the sensor communicates the position of the extending element 12 so that it stops in a desired position),and employs a telescopic arm capable of extension and retraction (Figures 1-2 show the arm connected to piston 24 telescoping in and out).
claim 43, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 40 substantially as is claimed,
wherein the Combination further teaches wherein the one or more parameters comprise one or more of:
a location at which the implant positioning device is directed to impact at least one of the patient bone or implant, an angle at which the implant positioning device is directed to impact at least one of the bone or implant, and the moving of the end effector is further based on one or more of the location and angle at which the implant positioning device is directed to impact at least one of the bone or implant (Suarez [0092] location; see the rejection to claim 39 above regarding the combination in view of of Pedicini who teaches the impacting).
Regarding claim 44, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 40 substantially as is claimed,
wherein Pedicini further teaches moving the end effector to impact the patient bone comprises impacting the patient bone using the implant ([0009]);
wherein the one or more parameters comprise one or more release parameters for the implant positioning device ([0052] the “release parameter” measured by the sensor indicates the position that the linear motion converter must stop/release its impact),
wherein the implant is configured to be released from the end effector based on the one or more release parameters ([0009], [0052]).
Regarding claims 45-46, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 40 substantially as is claimed,

wherein determining that the one or more parameters satisfy the known condition further comprises determining that the location of the component and the orientation of the component match the desired position ([0092]).
Regarding claim 47, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 45 substantially as is claimed,
wherein Suarez further discloses providing feedback to the operator regarding the location of the implant component and the orientation of the implant component ([0092] the controller is programmed to compare a target pose (e.g., the planned pose) of the prosthetic component and an actual pose engaged by the surgical tool and to generate control signals that cause the force system to allow movement and provide haptic feedback to constrain the surgeon’s ability to manually move the surgical tool based on the comparison).
Regarding claim 48, the Suarez Pedicini Steinberg Bozung Combination teaches the method of claim 39 substantially as is claimed,
wherein Suarez further discloses retaining an implant component (Figure 4a item 116) in a retaining device (Figure 4a item 100) coupled to the end effector (Figure 4a item 40).

Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/16/21